Citation Nr: 0524096	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-29 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana 


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
private hospitalization and medical services rendered from 
December 31, 2002, to January 17, 2003.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to 
September 1978.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a June 2003 decision by the Medical 
Administration Department of the Department of Veterans 
Affairs Medical Center (VAMC) in Phoenix, Arizona.

In January 2005, the veteran filed an application for 
vocational rehabilitation benefits with the Vocational 
Rehabilitation Center/VA Regional Office (RO) in Albuquerque, 
New Mexico.  As this matter has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran has total disability that is permanent in nature 
due to service-connected disabilities, and his private 
medical treatment from December 31, 2002, to January 17, 
2003, was on an emergent basis with no VA facility feasibly 
available.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
requirements for entitlement to reimbursement for the cost of 
unauthorized private medical expenses incurred from December 
31, 2002, through January 17, 2003, are met.  38 U.S.C.A. 
§§ 1728, 5107 (West 2002); 38 C.F.R. § 17.120 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

With consideration that the Board's decision herein is a full 
grant of benefits, the Board concludes that any failure to 
comply with the requirements of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. (West 
2002), is not prejudicial to the veteran.

Background

The veteran is presently service-connected for post-traumatic 
stress disorder (PTSD) rated 100 percent disabling effective 
in May 1993; a back disability rated 20 percent disabling; 
diabetes mellitus rated 20 percent disabling; peripheral 
neuropathy of the right lower extremity rated 10 percent 
disabling; peripheral neuropathy of the left lower extremity 
rated 10 percent disabling; and erectile dysfunction rated 0 
percent disabling.

A December 31, 2002, patient flight record from Native 
American Air Ambulance shows that the veteran was sepsis 
responsive, extremely diaphoretic, and sitting in a 
wheelchair.  This report also shows that he underwent 
respiratory arrest, and primary and secondary surveys 
revealed that he was unresponsive and nonreactive.  His 
condition was noted to be critical.  A request and consent to 
transfer record also dated December 31, 2002, shows that the 
veteran was unstable at transfer and that the risks of 
transfer included the possibility that the veteran's 
condition could worsen during transport.  The benefits of 
transfer included the availability of a higher specialized 
level of intensive "CCU" care.  This record shows that the 
veteran was unable to sign the consent form because he was 
unresponsive and it was apparently signed by two registered 
nurses.

The veteran's medical history as shown on a December 31, 
2002, History and Physical Examination report from Good 
Samaritan Regional Medical Center indicates that the veteran 
was visiting from another state when he was taken to the 
emergency room at Lake Havasu with lethargy, light-
headedness, nonproductive cough, shortness of breath and 
diaphoresis.  A head computed tomography revealed obstructive 
respiration.  Multiple attempts at oral intubation failed and 
an emergency cricothyroidotomy had been performed.  The 
veteran was then paralyzed for transport and sent to Good 
Samaritan where he remained until his discharge on January 
17, 2003.  His assessment on the History and Physical 
Examination report was respiratory failure, consolidating 
pneumonia, and history of atrial fibrillation.

In May 2003, a VA physician, from "ACOS" For Ambulatory 
Care, Medical Administration Department, reviewed the 
veteran's unauthorized claim for services from December 31, 
2002, to January 7, 2003, along with his medical file and 
determined that a medical emergency had existed at that time 
and that VA facilities were feasibly available.  

In a July 2003 statement, the Medical Director of Critical 
Care Services at Good Samaritan Regional Medical Center 
explained that the veteran had been visiting a friend in 
Arizona when he had to be admitted to the Intensive Care Unit 
at Banner Good Samaritan Medical Center on December 31, 2002, 
with septic shock, and multisystem organ failure.  He 
explained that the veteran was not admitted to the VA 
hospital because he had been "too ill for transfer."  

Also in July 2003, the veteran's sister submitted a statement 
relaying that the veteran had been taken to Lake Havasu City 
Community Hospital because of extreme difficulty breathing.  
She said the emergency staff had attempted to insert an 
airway, but had failed and had to perform an emergency 
tracheotomy.  She went on to relay that at some point after 
this procedure, but prior to transfer to Good Samaritan, the 
veteran " 'coded' and had to be resuscitated with electric 
shock paddles by EMT's."  She said the doctors and nurses at 
Good Samaritan told her that the veteran had been transferred 
to that facility because of the level of trauma care they 
could provide.  She also said that she had been at the 
hospital with the veteran from January 6-10 and that during 
that time she attempted to have the veteran transferred to a 
VA medical facility in Phoenix or San Antonio.  She said she 
was told by someone at the VA Hospital in Phoenix that this 
could be considered when the veteran's health improved to the 
level that VA could "accommodate/assume his care."

In July 2003, the VA physician from "ACOS" For Ambulatory 
Care, Medical Administration Department, who reviewed the 
veteran's unauthorized claim for services in May 2003 
reviewed the claim again and similarly determined that a 
medical emergency had existed and that VA facilities were 
feasibly available.  

In an October 2003 statement, the veteran's friend stated 
that the veteran became unconscious at his home and he took 
him to the VA outpatient clinic in Lake Havasu, but it had 
been closed.  He said he then took the veteran to Lake Havasu 
City Hospital emergency.  He said he explained to the nurse 
there that the veteran was a disabled veteran and if they 
needed to send him anywhere else, it should be to a VA 
hospital.  He said the nurse acknowledged what he told her 
and then took the veteran away.  He added that the veteran 
had been unconscious at that time.

Analysis

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, there are two theories of entitlement which must be 
addressed:  (1) whether the services for which payment is 
sought were authorized by VA, see 38 U.S.C.A. § 1703(a), and 
(2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized, see 
38 U.S.C.A. § 1728(a).  See also Hennessey v. Brown, 7 Vet. 
App. 143 (1994).  In this case, the veteran has not argued, 
nor does the evidence suggest, that prior authorization for 
private medical treatment on December 31, 2002, to January 
17, 2003, was obtained.  Thus, the pertinent issue is whether 
he is eligible for reimbursement for medical services that 
were not previously authorized.

There is a three-prong test for meeting the requirements of 
entitlement to payment or reimbursement for unauthorized 
medical expenses.  38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120.  
Failure to satisfy any of the three criteria precludes VA 
from paying unauthorized medical expenses incurred at a 
private facility.  Zimick v. West, 11 Vet. App. 45, 49 
(1998); see also Malone v. Gober, 10 Vet. App. 539, 542 
(1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); 
H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision authorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA. 
Eligible veterans are those receiving treatment for a 
service-connected disability. Services must be rendered in a 
medical emergency and VA or other Federal facilities must not 
be feasibly available.").

The initial requirement is that treatment be for a service-
connected disability or for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability.  However, treatment can be for 
any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability.  In this case, the veteran has been evaluated as 
being 100 percent disabled due to service connected PTSD as 
of May 1993, and this rating is considered permanent and 
total.  Therefore, the veteran does have a total disability 
permanent in nature that results from service-connected 
disabilities.  38 C.F.R. § 17.120(a)(3).

The other two requirements are that a medical emergency must 
have existed such that delay would have been hazardous to 
life or health and that VA or other Federal facilities were 
not feasibly available, and an attempt to use them before 
hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 C.F.R. § 17.120(b)(c).

With respect to whether or not an emergency existed, 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120, do not provide a 
definition of when an emergency exists.  An emergency is 
defined as "a sudden, generally unexpected occurrence or set 
of circumstances demanding immediate action."  Hennessey, 7 
Vet. App. at 147 (1994) (citations omitted) (emphasis in 
original).  The Board observes that 38 C.F.R. § 17.1002, one 
of the regulations implementing the Veterans Millennium 
Health Care and Benefits Act, Pub. L. 106-117, Title I, 
Subtitle B, § 111, 113 Stat. 1556 (1999) (codified at 38 
U.S.C.A. § 1725 (West 2002)), does define emergency services.  
Although certainly not a binding definition when considering 
reimbursement under 38 C.F.R. § 17.120, it does provide a 
frame of reference.

38 C.F.R. § 17.1002 provides that emergency services exist 
where treatment is for a condition of such a nature that a 
prudent lay person would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health, and indicates that this standard 
is met if there is an emergency medical condition manifesting 
itself by acute symptoms of sufficient severity (including 
severe pain) that a prudent lay person who possesses an 
average knowledge of health and medicine would reasonably 
expect the absence of immediate medical attention to result 
in placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.

In the instant case, VA has already determined that the 
veteran's initial visit to Lake Havasu Hospital on December 
31, 2002, was under emergency conditions.  As for the 
veteran's condition at the time of transfer to Good Samaritan 
Regional Medical Center, it is clear that emergency 
conditions remained.  This is evident by the fact that the 
veteran underwent respiratory arrest and was unresponsive at 
the time of transfer, and based on documentation that he 
needed intensive, higher level of care and was "critical" 
at the time of transfer.   

Thus, this appeal falls on whether VA facilities were 
feasibly available at the time of the veteran's transfer to 
Good Samaritan Regional Medical Center on December 31, 2002, 
and thereafter.  Feasibly available is not defined in 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.  The provisions of 38 
C.F.R. § 17.53, also for application, state that a VA 
facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. §§ 
17.52 and 17.53.  A VA facility would not be feasibly 
available if there was evidence establishing that a veteran 
was brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available appropriate 
level of care was at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c).

The basis for the denial of this claim was that a VA facility 
was feasibly available.  Indeed, the Board notes that the 
city where the veteran received private medical treatment, 
Phoenix, Arizona, also has a VA medical facility.  However, 
the existence of a VA facility in the same city as the 
private hospital where the veteran received medical care does 
not in and of itself mean that the VA facility was feasibly 
available.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

As noted above, there is no dispute that the veteran's 
condition was critical on December 31, 2002, when he was 
airlifted from Lake Havasu Hospital and transported to Good 
Samaritan Regional Medical Center in Phoenix, Arizona.  It is 
also undisputed that the reason for the transfer was that he 
needed a higher level of intensive care that was not 
available at Lake Havasu Hospital.  The evidence is 
additionally clear in showing that the veteran was an out-of-
state visitor at the time of his medical emergency and was 
unresponsive at the time he was transferred to Good Samaritan 
Regional Medical Center.  Notwithstanding the veteran's 
friend's statement to the nurse at Lake Havasu emergency that 
the veteran was a disabled veteran and needed to be taken to 
a VA facility if a transfer was necessary, a medical 
determination was made to transfer him to Good Samaritan 
Regional Medical Center.  

Accordingly, the Board concludes that it is at least as 
likely as not that the Lake Havasu hospital personnel and 
ambulance personnel made the decision to transport the 
veteran by air ambulance to Good Samaritan Regional Medical 
Center because of the urgency of his medical condition and 
the nature of intensive treatment that was required.  See 
38 C.F.R. §§ 17.52 and 17.53.  Having said that, the Board 
readily admits that there remains some uncertainty as to 
whether the VA medical facility in Phoenix had the 
availability and means to treat the veteran's urgent 
condition at the time of his transfer on December 31, 2002, 
and thereafter.  On the one hand, there is the determination 
itself by a VA physician, "ACOS" For Ambulatory Care, in 
May 2003 and July 2003 that VA facilities were feasibly 
available, and then there is the statement from the Medical 
Director of Critical Care Services, Banner Good Samaritan 
Medical Center, that the veteran was not admitted to the VA 
hospital because he had been "too ill to transfer."  There 
is also the statement from the veteran's sister that she 
attempted to have the veteran transferred during the period 
from January 6-10, but was told by VA that that would be 
considered when the veteran's health improved to the level 
that VA could "accommodate/assume his care."

In conclusion, the Board finds that the evidence is in 
equipoise with respect to whether or not all of the 
requirements for payment or reimbursement for medical 
expenses incurred on December 31, 2002, through January 17, 
2003, have been met.  In resolving all doubt in the veteran's 
behalf, the requirements for reimbursement for medical 
expenses incurred at that time have been met.  38 U.S.C.A. 
§ 5107.


ORDER

Payment or reimbursement for the cost of private 
hospitalization and medical services rendered from December 
31, 2002, through January 17, 2003, is granted.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


